DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7-9, 10, 13, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-6, 9, 12 of U.S. Patent No. 11,051,314. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 3-6, 9, 12 of U.S. Patent No. 11,051,314 disclose all the limitations recited in Claims 1, 4, 7-9, 10, 13, 16-18 of the instant application. The only difference between the instant application and U.S. Patent No. 11,051,314 is one is directed at the receiving side and the other is directed at transmitting side. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oviedo et al (WO/2020/146833) in view of Fujishiro et al (US 2018/0049060). 
Regarding Claim 1, 10,  Oviedo teaches a method/device for wireless communication on an unlicensed spectrum, the method comprising: 
sending, by a first terminal device, first indication information to a network device in a first transmission burst in a channel occupancy time (COT) initiated by the first terminal device ([0024], “the UE acquires a COT, and upon completing its PUSCH transmissions can share the COT with the gNB”, [0030], the UE’s GC-UCI contains a 3-bit field for COT sharing offset indication, where the offset is indicated in each slot 102, 104 and 106 as shown in Fig. 1 that contains UGI, and indicates the number of subframes remaining for PUSCH transmission until the COT sharing boundary”), wherein the first indication information indicates sharing a resource in the COT initiated by the first terminal device with the network device, for the network device to perform a downlink transmission within a second transmission burst ([0029], “The UCI will be transmitted along the PUSCH, and will contain information regarding the number of subframe remaining until the COT sharing boundary”, “CG UE” is the UE with configured grant, thus the UE burst is CG-PUSCH); wherein the first transmission burst and the second transmission burst are transmitted within the COT, and … and a duration of the second transmission burst is less than or equal to a preset duration ([0032], “the gNB also knows the SLIV configuration for the UE, it will know the remaining length of the final slot, and can thus prepare a mini slot DL transmission if sufficient symbols are available in the slot”, it is noted that the second transmission burst must be less than the remaining length of the COT shared with the gNB).
Oviedo doesn’t explicitly teach that one or more channels transmitted in the second transmission burst does not comprise a unicast physical downlink shared channel (PDSCH). 
Fujishiro teaches that one or more channels transmitted in the second transmission burst does not comprise a unicast physical downlink shared channel (PDSCH) ([0252], “dynamic multicast” over PDSCH”, “receive the DL multicast over PDSCH that is intended for a group of users”, it’s noted that multicast PDSCH does not comprise a unicast PDSCH). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Fujishiro in the system disclosed by Oviedo for the purpose of improving the transmission efficiency by implanting multicast PDSCH transmission. 

Regarding Claim 2, 11, the aforementioned references further teach the COT initiated by the first terminal device refers to one channel occupancy time obtained by the first terminal device after LBT succeeds (Oviedo, [0029], “initiates a COT using CAT-4 LBT”).

Regarding Claim 3, 12, the aforementioned references further teach the first indication information includes 1-bit indication information, which indicates whether to share the resource in the COT initiated by the first terminal device with the network device or not (Oviedo, [0035], “the UE’s CG-UCI contains a 1-bit field for COT sharing”).

Regarding Claim 4, 13, the aforementioned references further teach the method further comprises: receiving, by the first terminal device (Fijishiro, [0252], “dynamic multicast” over PDSCH, it could be received by a group of users include the first terminal device), the downlink transmission from the network device within the second transmission burst (Oviedo, [0024], “the UE acquires a COT, and upon completing its PUSCH transmissions can share the COT with the gNB”).

Regarding Claim 5, 14, the aforementioned references further teach the first indication information is carried in uplink control information (UCI) of a configured-granted physical uplink shared channel (CG- PUSCH) in the first transmission burst (Oviedo, [0029], “The UCI will be transmitted along the PUSCH, and will contain information regarding the number of subframe remaining until the COT sharing boundary”, “CG UE” is the UE with configured grant, thus the UE burst is CG-PUSCH).

Regarding Claim 6, 15, the aforementioned referenc further teaches the second transmission burst is a transmission burst transmitted by the network device to a second terminal device (Fujishiro, [0252], “dynamic multicast” over PDSCH, it could be received by a group of users).

Regarding Claim 8, 17, the aforementioned references further teach the one or more channels transmitted in the second transmission burst includes a non-unicast PDSCH (Fijishiro, [0252], “dynamic multicast” over PDSCH).

Regarding Claim 9, 18, the aforementioned references further teaches the second transmission burst is configured for sending information including at least one of control information in an initial access procedure, control information in a random access procedure, control information configured for mobility management, a paging message, a reference signal, a PDCCH dedicated to a terminal device, a switching command, a common PDCCH, short message service paging, a synchronization signal block (SSB), or downlink feedback indication information (Oviedo, [0034], “it may only transmit PDCCH of up to 2 symbols, containing only HARQ feedback”).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oviedo et al in view of Fujishiro et al, further in view of Kim et al (US 2018/0054822). 
Regarding Claim 7, 16, the aforementioned references teaches all the limitations except that the first terminal device and the second terminal device have a same quasi-co-located (QCL) assumption, wherein having the same QCL assumption includes any of: the first terminal device and the second terminal device corresponding to the same reference signal. Kim teaches that the first terminal device and the second terminal device corresponding to the same reference signal ([0088], Downlink reference signals include a common reference signal (CRS) shared by all UEs in one cell).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Kim in the system disclosed by Oviedo in view of Fujishiro for the purpose of the multimedia broadcast transmission (see paragraph 0088 of Kim). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411